Citation Nr: 1135020	
Decision Date: 09/19/11    Archive Date: 09/23/11	

DOCKET NO.  07-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as the result of asbestos exposure in service.  

2.  Entitlement to service connection for cognitive impairment (claimed as difficulty concentrating) as secondary to sleep apnea.  

3.  Entitlement to service connection for impaired memory (claimed as difficulty remembering) as secondary to sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to October 1965, and from December 1965 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This case was previously before the Board in September 2009, at which time it was remanded for additional development.  Subsequent to the Board's remand, the RO, in a rating decision of November 2010, granted entitlement to service connection for restrictive airway disease with chronic bronchitis.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  


FINDINGS OF FACT

1.  Sleep apnea is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including reported inservice exposure to asbestos.  

2.  Cognitive impairment is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to (nonservice-connected) sleep apnea.  

3.  Impaired memory is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to (nonservice-connected) sleep apnea.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Cognitive impairment was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  Impaired memory was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  In addition, the Veteran was informed that, in order to prevail on a claim for secondary service connection, the evidence needed to show that the disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his accredited representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in July 2009, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for sleep apnea, as well as for cognitive impairment and impaired memory.  In pertinent part, it is contended that the Veteran's sleep apnea is the result of exposure to asbestos during various assignments, including painting, while in service in the United States Navy.  It is further contended that the Veteran's current cognitive impairment and impaired memory are in some way causally related to the aforementioned sleep apnea.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310 (2010).  

Regarding the Veteran's claim for service connection for sleep apnea related to asbestos exposure, the Board notes that VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M-21-1, MR., Part IV, Subpart ii, Chapter 2, Section C, Para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The aforementioned manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (i.e., asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.  

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or post service occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the United States Court of Appeals for Veterans Claims (Court) also indicated that, while the Veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the fact of his asbestos exposure.  See McGinty, 4 Vet. App. 432 (1993).  

In the present case, service administrative records are to the effect that, while in service with the United States Navy/Naval Reserves, the Veteran served as a boatswain's mate, an occupation which, according to a May 2002 VA Memorandum regarding asbestos claims contained in the claims folder, would have involved minimal exposure to asbestos.  That same memorandum, it should be noted, indicated that a naval painter would have experienced "probable" exposure to asbestos.  

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of sleep apnea, impaired memory, or cognitive impairment.  In point of fact, at the time of a service separation examination in December 1967, the Veteran's lungs and chest, as well as a neurologic evaluation, were entirely within normal limits, and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of sleep apnea is revealed by private medical records dated in 2005, almost 40 years following the Veteran's discharge from service, at which time sleep studies confirmed the presence of that disability.  The earliest clinical indication of the presence of either impaired memory or cognitive impairment is revealed by private outpatient treatment records dated in April 2006, once again, many years following the Veteran's discharge from service, at which time he was heard to complain of poor memory and "difficulty concentrating."  Significantly, on none of the aforementioned occasions was there noted any relationship between the Veteran's sleep apnea, cognitive impairment, or impaired memory and an incident or incidents of his period of active military service, including exposure to asbestos.  

The Board observes that, following a VA psychological evaluation in March 2010, it was the opinion of the examiner that the Veteran's concentration difficulties were most likely a symptom of his (nonservice-connected) depressive disorder.  Moreover, following a VA medical examination, likewise conducted in March 2010 (which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records), it was the opinion of the examiner that the Veteran's moderate obstructive sleep apnea, which was managed on a CPAP machine, was not due to his military service.  As a rationale for that opinion, the examiner indicated that, while the Veteran may have been exposed to paint fumes and paint chips while working onboard three different ships during his five and a half years of military service in the United States Navy, there was "no evidence-based medical literature" of which he was aware indicating that exposure to paint chips and fumes for five and a half years could lead to moderate obstructive sleep apnea requiring the use of a CPAP machine.  

The examiner was similarly of the opinion that the Veteran's cognitive impairment and impaired memory were not due to sleep apnea.  As a rationale for that opinion, the examiner indicated that he was unaware of any "evidence-based medical literature" which associated the Veteran's moderate obstructive sleep apnea with hypoxia leading to cognitive impairment and impaired memory.  

The Board finds the aforementioned VA opinions highly probative, because those opinions were based upon a full review of the Veteran's claims file and medical records, as well as a full examination of the Veteran, including both history and clinical findings.  See Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners provided reasons and bases for their medical opinions, and pointed to the evidence which supported those opinions.  See Hernandez-Toynes v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's sleep apnea did not, in fact, have its origin during his period of active military service, including as a result of inservice exposure to asbestos.  Even assuming, for the sake of argument, that the Veteran's sleep apnea were to be service connected, the current evidence of record is to the effect that the Veteran's impaired memory and cognitive impairment are not, in fact, in any way causally related to that sleep apnea.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477, (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his sleep apnea to asbestos exposure during his period of service with the United States Navy and/or Naval Reserves.  However, and as noted above, sleep apnea was first clinically documented many years following the Veteran's discharge from service.  In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link to the Veteran's military service.  Nor is there evidence that the Veteran's cognitive impairment and/or impaired memory, to the extent such disabilities exist, are in any way causally related to sleep apnea.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of the disabilities currently on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his sleep apnea to asbestos exposure during his period of active military service, or cognitive impairment/impaired memory to that sleep apnea.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of 

record, are neither credible nor of any particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the Veteran's prolonged postservice period without complaint, as well as the aforementioned unrefuted medical opinions which fail to relate the Veteran's sleep apnea to asbestos exposure in service, and either cognitive impairment or impaired memory to that sleep apnea, all factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issues.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's sleep apnea, first persuasively documented many years following service discharge, with any incident or incidents of his periods of active military service, including inservice asbestos exposure.  Nor has it been demonstrated that the Veteran's impaired memory and/or cognitive impairment are in any way proximately due to, the result of, or aggravated by sleep apnea.  In point of fact, and as noted above, the denial of service connection for sleep apnea has rendered any issue of secondary service connection effectively moot.  Under the circumstances, the preponderance of the evidence is against the Veteran's claims, and service connection for the disabilities in question must be denied.  


ORDER

Service connection for sleep apnea, claimed as due to asbestos exposure in service, is denied.  

Service connection for cognitive impairment (claimed as difficulty concentrating) as secondary to sleep apnea is denied.  




Service connection for impaired memory (claimed as difficulty remembering) as secondary to sleep apnea is denied.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


